Case 2:11-cr-20493-MAG-DRG ECF No. 394, PageID.2128 Filed 04/06/21 Page 1 of 5


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                      Case No. 11-cr-20493
 vs.
                                                      HON. MARK A. GOLDSMITH
 DONNELL DEMON JACKSON,

             Defendant.
 _____________________________/

                           OPINION & ORDER
     DENYING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE (Dkt. 348)
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 351)

        This matter is before the Court on Defendant Donnell Demon Jackson’s motion for

 reduction of sentence under 18 U.S.C. § 3582(c)(2) (Dkt. 348) and his motion for summary

 judgment (Dkt. 351). For the reasons that follow, the Court denies both motions.

                                        I. BACKGROUND

        On September 12, 2013, Jackson pleaded guilty to conspiracy to possess with intent to

 distribute and to distribute heroin and cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

 841(b)(1)(A)(I), and 846. Judgment (Dkt. 256).1 Pursuant to a “Type C” plea agreement under

 Federal Rule of Criminal Procedure 11(c)(1)(C), Jackson and the Government stipulated that

 Jackson was responsible for at least three but less than ten kilograms of heroin, which resulted in

 a base offense level of 34. Plea Agreement at 2-3, Worksheet A (Dkt. 171).2 Factoring in certain


 1
   This case was originally assigned to the Honorable John Corbett O’Meara and was reassigned to
 the undersigned on September 25, 2019.
 2
   A “Type C” plea agreement is one in which the parties agree “that a specific sentence or
 sentencing range is the appropriate disposition of the case,” and where “such a recommendation
 or request binds the court once the court accepts the plea agreement.” Fed. R. Crim. P. 11(c)(1)(C).
Case 2:11-cr-20493-MAG-DRG ECF No. 394, PageID.2129 Filed 04/06/21 Page 2 of 5


 enhancements and adjustments, the parties agreed that Jackson’s total offense level was 37 and

 that, with a criminal history category of III, his sentencing guidelines range was 262 to 327 months’

 imprisonment. Id. at 3, Worksheet A, Worksheet D. However, the parties agreed that an

 appropriate sentence would fall between 210 and 216 months, and more specifically agreed to a

 period of incarceration of 216 months. Id. at 5. Judge O’Meara accepted the plea agreement and

 sentenced Jackson on February 18, 2014, to a term of 216 months’ imprisonment. Judgment.

        In 2014, the Sentencing Commission passed Amendment 782, which made a retroactive

 revision to the drug quantity table at U.S.S.G. § 2D1.1(c). Based on the quantity of heroin for

 which Jackson was found responsible, his base offense level was reduced by two levels to 32,

 resulting in a total offense level of 35. With this two-level reduction, Jackson’s new guidelines

 range was 210 to 262 months. Given the impact of Amendment 782 on Jackson’s guidelines range,

 Judge O’Meara, on his own motion, reduced Jackson’s sentence from 216 months to 210 months,

 pursuant to 18 U.S.C. § 3582(c)(2). Order Reducing Sentence (Dkt. 322). In his motion, Jackson

 seeks further reduction of his sentence under § 3582(c)(2).3

                                          II. ANALYSIS

        A court may not modify a term of imprisonment once it has been imposed, except in limited

 circumstances. 18 U.S.C. § 3582(c). One of the exceptions authorizes courts to reduce a term of

 imprisonment where a defendant “has been sentenced to a term of imprisonment based on a

 sentencing range that has subsequently been lowered by the Sentencing Commission,” if a


 3
   Jackson also filed a motion for summary judgment, arguing that the Government failed to file a
 timely response to his motion for reduction of sentence. Mot. for Summ. J. at 1 (Dkt. 351). The
 Court, however, granted the Government an extension of time to file a response, as the notices
 generated by Jackson’s filings were directed to the original attorney of record who no longer
 represents the Government. 12/5/19 Order (Dkt. 352). Because the Government thereafter filed a
 timely response (Dkt. 355), the Court considers Jackson’s motion for reduction of sentence on the
 merits and denies his motion for summary judgment.
                                                 2
Case 2:11-cr-20493-MAG-DRG ECF No. 394, PageID.2130 Filed 04/06/21 Page 3 of 5


 reduction is supported by the sentencing factors and is consistent with the Sentencing

 Commission’s policy statements. Id. § 3582(c)(2).

        Although Judge O’Meara previously reduced Jackson’s sentence under § 3582(c)(2),

 Jackson seeks further reduction on the ground that his revised guidelines range was improperly

 calculated. Jackson specifically argues that the two-level reduction of his base offense level results

 in an amended guidelines range of 168 to 210 months. Mot. at 1-2 (Dkt. 348). In support of this

 position, Jackson cites the Supreme Court’s decision in Hughes v. United States, 138 S. Ct. 1765

 (2018), for the proposition that the proper “starting point” for determining his new sentence was

 the range of 210 to 216 months stipulated in the plea agreement. Id. at 1-3.

        Hughes, however, has no bearing on the calculation of a defendant’s amended guidelines

 range following the Sentencing Commission’s adoption of Amendment 782. Rather, the Supreme

 Court confronted the issue of whether a defendant sentenced pursuant to a Type C plea agreement

 was eligible under § 3582(c)(2) for a sentence reduction where the guidelines range was

 retroactively lowered under Amendment 782. Hughes, 138 S. Ct. at 1772. The Supreme Court

 ruled in the affirmative, reasoning that such circumstances fell within § 3582(c)(2)’s authorization

 to reduce sentences that are “‘based on a sentencing range that has subsequently been lowered.’”

 Id. at 1775-1776 (quoting 18 U.S.C. § 3582(c)(2)). Because the guidelines “prohibit district courts

 from accepting Type-C agreements without first evaluating . . . the defendant’s [g]uidelines

 range,” a defendant sentenced to a stipulated term of imprisonment under a Type C plea agreement

 is nevertheless sentenced “based on” a sentencing range under the guidelines. Id. (citing U.S.S.G.

 § 6B1.2(c)).

        Contrary to Jackson’s argument, nothing in Hughes mandates that a district court rely on a

 stipulated sentence as the “starting point” for calculating an amended guidelines range. In fact,

                                                   3
Case 2:11-cr-20493-MAG-DRG ECF No. 394, PageID.2131 Filed 04/06/21 Page 4 of 5


 Hughes emphasized the distinction between stipulated sentences and guidelines ranges, noting that

 “the [g]uidelines are the starting point for every sentencing calculation in the federal system,”

 irrespective of of the parties’ stipulation to a specific sentence. Id. at 1775-1776 (internal quotation

 marks and citation omitted). To illustrate, the district court calculated Hughes’s original guidelines

 range as 188 to 235 months but accepted the stipulated sentence of 180 months, as provided in the

 plea agreement. Id. at 1774. Referring to the revised guidelines as opposed to the stipulated

 sentence in the plea agreement, the Supreme Court found that Hughes’s new guidelines range was

 151 to 188 months. Id.

        There is no dispute that Jackson was entitled to consideration for a sentence reduction

 under § 3582(c)(2), or that Judge O’Meara granted Jackson a sentence reduction as a result of

 Amendment 782. Accordingly, the Court need only confirm that Jackson’s amended sentence is

 premised on an accurate calculation of his guidelines range. Based on Jackson’s admission of

 responsibility for at least three but less than ten kilograms of heroin, the parties agreed that his

 base offense level was 34. Plea Agreement at Worksheet A; see also 2013 U.S.S.G. § 2D1.1(c)(3).

 The parties further stipulated that Jackson was subject to a two-level enhancement for possession

 of a firearm, a four-level enhancement based on his status as an organizer/leader of the criminal

 activity, and a three-level reduction for acceptance of responsibility, for a total offense level of 37.

 Plea Agreement at Worksheet D. With the two-level reduction under Amendment 782, Jackson’s

 base offense level is now 32, while his total offense level is now 35. See U.S.S.G. § 2D1.1(c)(4).

 And with a criminal history category of III, Jackson’s amended guidelines range is 210 to 262

 months.

        Jackson insists that he was originally sentenced based on an offense level of 35, which has

 now been reduced to an offense level of 33 under Amendment 782, for a guidelines range of 168

                                                    4
Case 2:11-cr-20493-MAG-DRG ECF No. 394, PageID.2132 Filed 04/06/21 Page 5 of 5


 to 210 months. Reply at 3 (Dkt. 359). This assertion is clearly contradicted by the plea agreement,

 which indicates that Jackson’s original total offense level was 37. It is true that Jackson’s original

 stipulated sentence of 216 months is encapsulated within the guidelines range of 210 to 262 months

 applicable to an offense level of 35 and a criminal history category of III. But as discussed above,

 Jackson’s stipulated sentence is not the “starting point” driving the Court’s calculation of his

 amended guidelines range.

        Jackson’s amended guidelines range is 210 to 262 months’ imprisonment. Because Judge

 O’Meara committed no error in calculating Jackson’s guideline range, Jackson is not entitled to a

 further reduction of his sentence.

                                        III. CONCLUSION

        For the reasons discussed above, the Court denies Jackson’s motion for reduction of

 sentence (Dkt. 348) and denies his motion for summary judgment (Dkt. 351).

        SO ORDERED.

 Dated: April 6, 2021                                  s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge

                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on April 6, 2021.

                                                       s/Karri Sandusky
                                                       KARRI SANDUSKY
                                                       Case Manager




                                                   5
